Citation Nr: 0716525	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-08 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from September 1954 to 
August 1958.  

This appeal comes before the Department of Veterans Appeals 
(VA) Board of Veterans' Appeals (Board) from a February 2004 
rating decision of the VA Regional Office (RO) in St. Louis, 
Missouri that denied service connection for bilateral hearing 
loss and tinnitus.

The record reflects that a private clinical report dated in 
January 2006 was submitted into evidence subsequent to the 
statement of the case dated in February 2005.  This 
information is pertinent to the veteran's claims of 
entitlement to service connection for hearing loss and 
tinnitus.  The appellant's accredited representative waived 
consideration of the additional evidence by the agency of 
original jurisdiction in the Appellant's Brief dated in April 
2007. See 38 C.F.R. §§ 19.38(b)(3), 20.1304(c)) (2006).


FINDINGS OF FACT

1.  The more competent clinical evidence of record shows that 
the veteran does not have bilateral hearing loss that is 
related to his period of military service. 

2.  The more competent clinical evidence of record shows that 
the veteran does not have tinnitus that is related to his 
period of military service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303(2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he now hearing loss and tinnitus as 
the result of his duties aboard ship, including the use of 
power tools and hammering, for which service connection 
should be granted.  He contends that he did not have 
significant noise exposure after leaving active duty, and 
that both disabilities manifested very shortly after service.  

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims of entitlement to service connection 
for bilateral hearing loss and tinnitus has been 
accomplished.  As evidenced by the statement of the case, the 
appellant has been notified of the laws and regulations 
governing entitlement to the benefit sought.  This discussion 
also served to inform him of the evidence needed to 
substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met. 38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in 
November 2003, the RO informed the appellant of what the 
evidence had to show to substantiate the claims, what medical 
and other evidence the RO needed from him, what information 
or evidence he could provide in support of the claims, and 
what evidence VA would try to obtain on his behalf.  Such 
notification, in conjunction with the statement of the case, 
has fully apprised the appellant of the evidence needed to 
substantiate these claims.  He has also been advised to 
submit relevant evidence or information in his possession. 38 
C.F.R. § 3.159(b).  The appellant has not been specifically 
notified regarding the criteria for rating any disability or 
an award of an effective date should service connection be 
granted, see Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
however, neither a rating issue nor an effective date 
question is now before the Board.  Consequently, the Board 
does not find that a remand is necessary in this regard.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA. See also 
Prickett v. Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 
2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of entitlement to service connection 
for bilateral hearing loss and tinnitus.  Private clinical 
records have been received and associated with the claims 
folder.  The veteran was afforded a comprehensive VA 
examination in January 2004, to include a medical opinion.  A 
number of lay statements have been received in support of the 
claims.  The Board is unable to find that there is a 
reasonable possibility that further assistance to the veteran 
would aid in substantiating his claims.  Under the 
circumstances, VA does not have a duty to assist that is 
unmet with respect to these issues.  The claims are ready to 
be considered on the merits. See 38 U.S.C.A. § 5103A (a) (2); 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).



Laws and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2006).

Factual background

The veteran's service medical records reflect no complaints 
or findings referable to hearing impairment.  His hearing was 
evaluated as 15/15 on separation examination in August 1958.

The veteran filed a claim for service connection for hearing 
loss and tinnitus in October 2003.  In an accompanying 
statement, he related that he had sustained noise exposure 
without the use of ear protection in the carpentry shops of 
various ships to which he was assigned, as well as from jet 
engine noise above the ships' compartments.  He stated that 
about two years after he was discharged, his wife began to 
complain about his inability to hear well, and that he sought 
a hearing evaluation and was told he needed hearing aids.  He 
said that the cost of such was prohibitive and that he did 
nothing, but continued to have hearing loss and ringing of 
the ears after that time. 

In support of the claim, the appellant submitted an ear, nose 
and throat (ENT) medical report dated in August 2003 from F. 
B., M.D., a private doctor, indicating a history of noise 
exposure in service from carpentry duties and jet engine 
noise.  It was noted that he had worked in a relatively quiet 
office setting since discharge from active duty.  The 
physician diagnosed sensorineural hearing loss and opined 
that it represented either a congenital pattern or a 
congenital pattern with superimposed noise exposure.  

The appellant was afforded a VA audiology examination for 
compensation purposes in January 2004.  The examiner 
indicated that the claims folder was reviewed.  A detailed 
background history was recited, to include reported noise 
exposure in the navy from the carpentry shop, jet engine 
noise, and other duties including retrofitting and 
decommissioning of ships.  It was noted that his primary 
employment after service involved office work, but that he 
did drive a delivery truck for about four years and was a 
dairy farmer for 12 years.  The appellant denied a family 
history of hearing loss.  He said that other sources of noise 
exposure had been clay pigeon shooting about 40 years before, 
lawn mowers and an occasional use of a chain saw.  He stated 
that in approximately 1963, he began to experience a constant 
ringing sound that came on gradually, and was seen by an ENT 
doctor in the 1970s. 

In a detailed comment following audiology examination and 
review of the claims folder, the examiner called into 
question the account and extent of loud noise exposure in the 
military based on the record and reported history, as well as 
the private physician's findings based on such history.  It 
was opined that both hearing loss and tinnitus were less 
likely than not due to acoustic trauma, hazardous noise 
exposure or other events while on active duty.  The examiner 
stated that the reported history clearly documented the 
gradual onset of such two or more years after leaving the 
military, with an increase in symptoms after that time.  It 
was felt that this strongly suggested etiologies other than 
inservice exposure.  It was added that if a significant 
noise-induced hearing loss was present at the time of 
discharge, it would not be expected that the onset of 
symptoms was two or more years later.  The examiner concluded 
by saying that the dates and description of the onset and 
progression of the symptoms strongly indicated post service 
pathology.  

Received in May 2004 was pertinent medical authority obtained 
from the Cornell Illustrated Encyclopedia of Health and the 
American College of Physicians Complete Home Medical Guide 
relating to the onset, etiology and progress of noise-induced 
hearing loss and tinnitus.

A clinical report from Springfield ENT and Facial Plastic 
Surgery dated in October 2004 was received noting a history 
of decreased hearing for up to 40 years since duty aboard 
ship in the Navy.  The veteran was reported to have been 
exposed to quite a bit of occupational noise in service, and 
had some nonpulsatile tinnitus as well.  Following 
examination, a diagnosis of sensorineural hearing loss was 
rendered.  The physician related that this could "certainly 
be due to his service in the US Navy."

Subsequently received and dated in January 2006 was a medical 
report from E. B., M.D., who provided a comprehensive ENT 
report noting no history of hearing loss or tinnitus prior to 
service and positive hazardous noise exposure while in the 
military in the carpentry shop, and aboard aircraft carriers.  
It was reported that the appellant had negative noise 
exposure following active duty and no family history of 
otologic disorders or hearing loss.  Following examination, 
diagnoses of sensorineural hearing loss and tinnitus were 
provided. 

A number of lay statements were received in January 2006, to 
include from the veteran's wife, brother and several friends, 
attesting to their knowledge of his impaired hearing after 
returning from active duty, as well as the lack of any 
problems in this regard prior to service.

Service medical records do not show any reference to impaired 
hearing or ringing of the ears.  Although the veteran now 
asserts that he developed such symptoms within two or three 
years after discharge from service, and sought treatment in 
the early 1960s, there is no clinical documentation of such 
in the record.  A confirmed diagnosis of hearing loss is not 
demonstrated until the submission of a private medical report 
dated in August 2003.  

The Board acknowledges that the lack of any evidence showing 
that the veteran exhibited bilateral hearing loss or tinnitus 
during service is not fatal to his claim.  The law and 
regulations do not strictly require in-service complaints of 
or treatment for hearing loss in order to establish service 
connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, the Court has held where there is no 
evidence of the veteran's claimed hearing disability until 
many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship 
between the veteran's in-service exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service . . .or whether it is more 
properly attributable to intercurrent causes." Hensley v. 
Brown, 5 Vet. App. 155, 159, 160 (1993).  Therefore, the 
critical element is whether the evidence demonstrates a 
causal connection between service and the veteran's current 
hearing loss and tinnitus.  The Board finds in this instance 
that it does not.

The evidence indicates that the veteran currently has ratable 
hearing loss as defined by VA standards under 38 C.F.R. 
§ 3.385 (2006).  Although clinical evidence of bilateral 
sensorineural hearing loss and tinnitus was not demonstrated 
until 2003, many years after separation from active duty, the 
veteran has submitted medical reports from three private 
doctors who have reiterated his accounts of loud noise 
exposure on navy ships in the carpentry shop and from jet 
engines.  In August 2003, Dr. F. B. found that the veteran 
might have had a congenital pattern of hearing loss with some 
superimposed noise trauma.  However, the veteran has 
emphatically denied that he had any pre-existing hearing 
loss.  As such, Dr. F.B.'s opinion is compromised and lacks 
probative value.  The January 2006 medical report from Dr. E. 
B. essentially recited an account of the veteran's noise 
exposure history, and did not provide any opinion as to 
whether hearing loss was related to service.  In October 
2004, the examiner from Springfield ENT was the only 
physician who stated that current hearing loss could be 
attributable to acoustic trauma during service.  Contrarily, 
the VA physician in January 2004 clearly found that it was 
unlikely that there was a relationship between the veteran's 
current hearing loss and tinnitus and military service, given 
the fact that hearing was shown to be normal at service 
discharge, and there was no report of such until at least two 
or more years after active duty.  In conjunction with the 
physical examination, the VA physician provided a thorough 
and comprehensive overview of the evidence, and discussed and 
correlated the findings and opinion in light of the objective 
record and medical expertise.  It was concluded that current 
hearing loss and tinnitus were more likely of post service 
onset.  The Board points out that although the private ENT 
report in October 2004 found that noise exposure in service 
was implicated in current sensorineural hearing loss, it does 
not appear that any prior records were reviewed, and the 
opinion was no more than cursory.  Given that it does not 
appear that this physician based his opinion on the available 
record, his opinion is of less evidentiary value.  In this 
regard, the Court has held, for example, that a post-service 
reference to injuries sustained in service without a review 
of service medical records is to be given little to no 
weight. See Grover v. West, 12 Vet. App. 109, 112 (1999).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record. 
Miller v. West, 11 Vet. App. 345, 348 (1998).  In sum, the 
weight to be accorded the evidence in this case must be 
determined by the quality and not necessarily by its quantity 
or source.  

The Board has also carefully considered the statements 
submitted by the veteran and on his behalf that hearing loss 
manifested during active duty or shortly thereafter.  It is 
well established that he and his affiants are capable of 
presenting lay evidence regarding their belief that the 
appellant has current impaired hearing and tinnitus as a 
result of military service.  Nevertheless, where, as here, a 
medical opinion is required to diagnose the condition and to 
provide a nexus to service, only a qualified individual can 
provide that evidence.  As laypersons, the veteran and his 
affiants are not competent to provide a medical opinion as to 
etiology or causation. See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997). 

The Board observes in this instance that there are 
conflicting findings as to whether the veteran's hearing loss 
and tinnitus are of service onset.  However, it is the 
Board's responsibility to assess the credibility and weight 
to be given the evidence. Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993).  It is found that the more convincing medical 
evidence in the record negates a relationship between service 
and current hearing loss and tinnitus for reasons cited 
above.  Under the circumstances, the Board concludes that the 
preponderance of the evidence is against the claims and 
service connection must be denied. See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for bilateral hearing loss is denied. 
 
Service connection for tinnitus is denied.



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


